UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3416 THE CALVERT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2013 Item 1. Report to Stockholders. [Calvert High Yield Bond Fund Annual Report] [Calvert Income Fund Annual Report] [Calvert Short-Duration Income Fund Annual Report] [Calvert Long-Term Income Fund Annual Report] [Calvert Ultra-Short Income Fund Annual Report] [Calvert Government Fund Annual Report] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Barbara Krumsiek President and CEO of Calvert Investments, Inc. Dear Calvert Shareholder, For the 12 months ended September 30, 2013, the global equity markets generally had a strong year, while bonds saw more mixed results. Large-cap stocks, as represented by the Russell 1000 Index, posted a healthy 20.9% return, while the smaller-cap Russell 2000 Index led with a 30.1% gain. This occurred despite political turmoil and market concerns worldwide about a forced shutdown of the U.S. government and the upcoming debt ceiling deadline. Despite these advances, it was a challenging year for the financial markets overall. At various times, issues at home and abroad led to marked volatility in the performance of both stocks and bonds. Emerging-market performance was notably low, as fears of slowing growth in China and the Eurozone, along with continuing struggles in the Eurozone periphery, stalled regional investment. As a result, the formerly high-flying MSCI Emerging Markets Index gained only 1.3% for the period. The Barclays U.S. Credit Index, a barometer for the overall U.S. bond market, returned -1.9%. Early in the Fall, Fed Chairman Ben Bernanke’s retirement was big news. The nomination of Vice Chair Janet Yellen as his replacement means the Fed will likely stay the course with current monetary policy. Yet, this is a historic moment for the United States, as Yellen, following Senate approval, will be the first woman to lead this critical agency. Calvert Co-Founder Honored I’m proud to congratulate Calvert co-founder Wayne Silby, who received the prestigious Joseph Wharton Award for Social Impact from The Alumni Club of New York, honoring his lifetime of achievement in impact investing and social entrepreneurship. Besides founding Calvert with John Guffey, Wayne is a co-founder of the Social Venture Network, Co-Chairman of the board of the Calvert Foundation, Chairman of Syntao Ltd., a CSR consultancy in Beijing, and active in other ventures in social impact and entrepreneurship. Calvert Releases New Report on Diversity In March, we published the latest edition of Examining the Cracks in the Glass Ceiling , which measures diversity practices of the companies that constitute the S&P 100 Index. As you know, Calvert believes companies with a diverse workforce are poised for greater success in today’s increasingly global marketplace and will enjoy greater long-term value—a view supported by a growing body of research from McKinsey, Credit Suisse, and others. Companies in the report were rated on 10 indicators: EEO policy, internal diversity initiatives, external diversity initiatives, scope of diversity initiatives, family-friendly benefits, demographic disclosure of employees (EEO-1), highest-paid executives, board diversity, 4 www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT director selection criteria, and overall corporate commitment. The highest-rated companies were Citigroup, Merck, The Coca-Cola Company, and J.P. Morgan Chase, all scoring at least 95 points or more out of 100. We hold these companies in a number of our Calvert portfolios. While some progress has been achieved in corporate diversity practices since our last assessment in 2010, the S&P 100 companies are largely failing to translate progressive practices into increased promotion rates for women and minority employees. For example, women are now hired as often as men. However, more than half of the S&P 100 companies lack diversity among their highest-paid senior executive positions. And women still only represent 19% of board members among these large-cap companies. Much remains to be done, which is why we continue to work with a number of international, multi-stakeholder groups on these issues, as well as conduct advocacy work with individual companies. Stay Informed in the Months Ahead Maintaining a well-diversified mix of U.S. and international stocks, bonds, and cash–appropriate for your goals and risk tolerance—is one of the best ways to mitigate the effects of an uneven recovery in the economy and markets. Of course, we recommend consulting your financial advisor if you have questions or concerns about your investments. We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we thank you for investing with Calvert. www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT 5 Performance For the 12-month period ended September 30, 2013, Calvert High Yield Bond Fund (Class A shares at NAV) returned 8.27%. Its benchmark index, the BofA Merrill Lynch High Yield Master II Index (the Index), returned 7.14% for the same period. The Portfolio’s outperformance was largely the result of its short relative duration 1 and strong security selection. Market Review The U.S. fixed-income market was buffeted by the decisions of monetary and fiscal policymakers throughout the reporting period, and the U.S. economy continued on its slow recovery trend. During the first six months, tax hikes and deep spending cuts (the “sequester”) created a drag on the U.S. economy, contributing to a poor growth rate of 0.6% annualized. 2 In the second half, the economy logged an estimated 2.3% growth pace. 3 For the entire 12 months, the U.S. economy likely grew in the neighborhood of 1.5%, less than half the 50-year average U.S. economic growth rate. The Federal Reserve’s (the Fed) inflation barometer ran at 1.2% annualized, well below the long-term comfort range of 2.0% to 2.25%. 4 The unemployment rate posted a 0.5% decline, finishing the period at a relatively high 7.3%. 5 6 www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT There were several monetary policy decisions that moved the bond market. In September 2012, the Fed responded to slower growth, announcing bond purchases of $40 billion per month of mortgage-backed securities (called “QE3”). In December 2012, the Fed expanded QE3 by purchasing an additional $45 billion per month of Treasury securities. In late May, however, the Fed discussed a possible reduction in the $85 billion pace of bond purchasing. As years of Fed quantitative-easing purchases reduced the pool of government bonds, private-sector investors were forced to search for higher-yielding bonds. This drove high-yield corporate bond yields to a record low of 5.24% in May. 6 The Fed’s May and June suggestions that the pace of QE3 would be tapered, however, led to market expectation for less future demand for U.S. government bonds, which led to higher intermediate and long term interest rates. The ten-year Treasury yield reached 3% in early September. Soon thereafter, however, faced with greater uncertainty about fiscal policy and tighter financial conditions, the Fed chose to continue the $85 billion QE3 pace. This surprised global markets and yields came off their highs. At the end of the reporting period, markets braced for the first government shutdown in 17 years and a battle over raising the U.S. debt limit. Market and economic uncertainty was on the rise. Over the reporting period, the benchmark 10-year Treasury yield increased 99 basis points 7 to 2.64%. The broad bond-market Barclays U.S. Aggregate Index declined 1.7% for the 12-month period. Portfolio Strategy The Calvert High Yield Bond Fund provided both attractive absolute and relative returns during the 12-month reporting CALVERT HIGH YIELD BOND FUND S EPTEMBER 30, 2013 I NVESTMENT P ERFORMANCE (TOTAL RETURN AT NAV*) 6 MONTHS 12 MONTHS ENDED ENDED 9/30/13 9/30/13 Class A 1.98 % 8.27 % Class C 1.47 % 7.16 % Class I 2.15 % 8.58 % Class Y 2.10 % 8.48 % BofA Merrill Lynch High Yield Master II Index 0.91 % 7.14 % Lipper High Yield Funds Average 0.76 % 6.71 % 30 DAYS ENDED SEC Y IELD 9/30/12 9/30/13 Class A 3.94 % 4.85 % Class C 3.03 % 3.92 % Class I 4.68 % 5.45 % Class Y 4.29 % 5.18 % % OF TOTAL E CONOMIC S ECTORS INVESTMENTS Corporate % Financial Institutions 4.5 % Industrial 82.2 % Utility 2.9 % Short-Term Investments % Total % * Investment performance/return at NAV does not reflect the deduction of the Fund’s maximum 3.75% front-end sales charge or any deferred sales charge. www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT 7 period. Security selection was the biggest contribution to performance. Credit curve positioning, 8 and an active trading strategy, also enhanced the Fund’s results. The Fund’s short duration relative to that of the benchmark also helped performance. It was a challenging and volatile fixed-income environment over the 12-month period. The Fund was positioned for this volatile interest-rate environment with a credit-quality “barbell”—an approach that combines lower-rated corporate bonds with short-term, relatively high-credit-quality securities within the high-yield (non-investment grade) universe. This strategy helped expose the portfolio to better performing, improving fundamental credit issues while managing the impact of rising interest rates. The Fund also benefited from the outperformance of its holdings in B-rated bonds (among the lower-quality segments of the high-yield universe). The top contributors to results included bonds in the Consumer, Technology, and Energy sectors. Merger-and-acquisition headlines and large debt issuance in the Communications sector led to some weakness among those holdings. For the majority of the year, the Fund focused on limiting its duration risk while boosting results with careful security selection. An underweight to the more interest-rate sensitive, BB-rated corporate bonds was beneficial, and general outperformance among lower-quality, CCC-rated corporate bonds (particularly in the Consumer-related sectors) substantially bolstered results. The Fund also opportunistically owned less-frequent issuer bonds that pay above-market yields, which helped outperform the Index, which is highly exposed to top-heavy issuers. CALVERT HIGH YIELD BOND FUND S EPTEMBER 30, 2013 A VERAGE A NNUAL T OTAL R ETURNS CLASS A SHARES* (WITH MAX. LOAD) One year 4.29 % Five year 10.64 % Ten year 7.59 % CLASS C SHARES (WITH MAX. LOAD) One year 6.20 % Since inception (10/31/2011) 9.32 % CLASS I SHARES* One year 8.58 % Five year 12.11 % Ten year 8.44 % CLASS Y SHARES* One year 8.48 % Five year 11.62 % Ten year 8.07 % * Pursuant to an Agreement and Plan of Reorganization, Class A and Class I shares of Calvert High Yield Bond Fund, a series of Summit Mutual Funds, Inc. (“SMF High Yield”), were reorganized into the Class A and Class I shares, respectively, of an identical and newly created series of The Calvert Fund, Calvert High Yield Bond Fund, which commenced operations on September 18, 2009. The performance results prior to September 18, 2009, reflect the performance of SMF High Yield. In addition, performance results for Class A shares prior to February 1, 2007, the inception date for Class A shares of SMF High Yield, reflect the performance of Class I shares of SMF High Yield, adjusted for the 12b-1 distribution fees applicable to Class A. Performance results for Class Y shares prior to July 29, 2011 (the Class Y shares’ inception date) reflect the performance of Class A shares at net asset value. Actual Class Y share performance would have been higher than Class A share performance because Class Y, unlike Class A, has no Rule 12b-1 fees. 8 www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT G ROWTH OF The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Classes A and I shares and reflect the deduction of the maximum front-end Class A sales charge of 3.75%, and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.58%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT HIGH YIELD BOND FUND ANNUAL REPORT 9 The Fund’s modest allocation to bank loans for much of the reporting period also contributed positively to performance. These loans are issued by high-yield companies with attractive credit and are floating-rate instruments that pay interest based on a benchmark market rate, such as the London interbank offered rate (LIBOR) plus a defined credit spread. The interest rates on the loans reset quarterly, based on the three-month LIBOR, while maintaining a minimum yield floor. These loans have essentially zero interest-rate duration (although they still have exposure to changes in market credit spreads) and provide a way to help insulate the Fund from the negative effects of a potential sharp rise in interest rates. Outlook Looking ahead, we expect the economy to continue its modest growth, with low inflation and an improving but soft labor recovery trend. Fiscal and monetary policy uncertainties, including the continued threat of another government shutdown, the recurring debt ceiling debate, and the appointment of a new Fed chair, continue to be major headwinds in the near future. Given our outlook for the economy and restrictive and uncertain fiscal policy, we expect the Fed will put a strong emphasis on improving economic data before deciding to taper and ultimately raise the Fed Funds Rate. We expect the Fed will guide the markets not to expect a hike in the policy target rates until at least late in 2015. In view of our not-so-bullish macroeconomic and policy outlook, we continue to think that interest rates, especially on the short-to-intermediate part of the yield curve, should remain well anchored. We remain bullish on those sectors offering attractive yields relative to Treasury bonds, including investment-grade and high-yield corporate bonds, as well as enhanced collateralized mortgage-backed securities (CMBS). We believe these “spread sectors” should outperform similar-maturity Treasury bonds over the next six to 12 months. Security selection within these spread sectors, and active management of duration and the yield curve, should be key drivers of performance going forward. Calvert Investment Management, Inc.
